

115 HR 4223 IH: Burma Unified through Rigorous Military Accountability Act of 2017
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4223IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. Engel (for himself, Mr. Chabot, Mr. Crowley, Mr. Yoho, Mr. Sherman, Mrs. Wagner, Mr. Castro of Texas, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, Armed Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo promote democracy and human rights in Burma, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Burma Unified through Rigorous Military Accountability Act of 2017 or the BURMA Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					Sec. 4. Sense of Congress on rights of returnees.
					Sec. 5. Sense of Congress with respect to humanitarian assistance and freedom of movement.
					Sec. 6. Multilateral assistance.
					Sec. 7. Limitation on security assistance and military and security sector cooperation.
					Sec. 8. Trade restrictions.
					Sec. 9. Visa ban and financial sanctions with respect to military officials responsible for human
			 rights abuses.
					Sec. 10. Strategy for promoting economic development.
					Sec. 11. Report on accountability for ethnic cleansing, crimes against humanity, and genocide in
			 Burma.
					Sec. 12. Appropriate congressional committees defined.
				
 2.FindingsCongress finds the following: (1)The United States policy since 1988 has fostered positive democratic reforms in Burma, which have achieved significant milestones on the path to democracy.
 (2)On November 8, 2015, Burma held historic elections in which the National League for Democracy won a supermajority of seats in the combined national Parliament.
 (3)On March 30, 2016, Htin Kyaw was inaugurated as the President of Burma, the country’s first civilian President in more than 50 years.
 (4)Aung San Suu Kyi, President of the National League for Democracy, was barred from becoming President due to the provisions of section 59(f) of the 2008 Constitution of Burma, and therefore assumed the office of State Counsellor, a position created for her that made her the country’s de facto leader.
 (5)Among Aung San Suu Kyi’s first acts as State Counsellor after the National League for Democracy party took office was to drop charges against more than 100 prisoners held for political reasons, including well-known journalists and student activists. President Htin Kyaw used his authority to grant amnesty to another 86 convicted political prisoners. However, as of September 2017, there were 220 political prisoners in Burma, 42 of whom were currently serving prison sentences, 51 of whom were awaiting trial inside prison, and 127 of whom were awaiting trial outside prison, according to the Assistance Association for Political Prisoners.
 (6)Current Burmese law continues to systematically oppress the Rohingya people. In particular, the 1982 citizenship law effectively denies the Rohingya Burmese citizenship, rendering them stateless, and the Government of Burma continues to deny them freedom of movement, access to healthcare, education, and marriage.
 (7)Despite the meaningful steps taken toward democracy in Burma, there still remain important structural and systemic impediments to the realization of a fully democratic, civilian government, including necessary reforms to the 2008 Constitution of Burma and to existing laws and governance structures to ensure that—
 (A)the Burmese military— (i)ends its ability to directly and undemocratically control appointments to 25 percent of the seats in the combined national Parliament, providing legislators appointed by the military a sufficient proportion of seats to veto constitutional amendments;
 (ii)ends its control over governmental ministries, including Home Affairs, Defense Affairs, and Border Affairs; and
 (iii)ceases to operate autonomously from the elected civilian government, by establishing meaningful civilian control over the budgets and policy of both the military and security forces; and
 (B)the Government of Burma— (i)addresses social and political disenfranchisement and economic conditions in the Burmese state of Rakhine, and throughout the rest of the country, including those faced by the Rohingya people; and
 (ii)addresses the underlying causes of the current humanitarian and human rights crisis affecting Burma’s Rohingya people as well as the other residents of the Rakhine, Kachin, and Shan states in Burma, including ethnic cleansing, extrajudicial killings, sexual and gender-based violence, and forced displacement resulting from intercommunal violence and the human rights abuses committed by the Burmese military and security forces.
 (8)Actions of the Burmese military, known as the Tatmadaw, including continuing assaults on personnel and territory controlled by armed ethnic organizations, military offenses immediately preceding the peace conference in Naypyitaw, and human rights abuses against civilians in conflict areas, undermine confidence in establishing a credible nationwide cease-fire agreement to end Burma’s civil war.
 (9)The people of Burma continue to suffer from an ongoing internal armed conflict between the Tatmadaw and nearly 20 armed ethnic groups. Any prospects for a full democracy in Burma are contingent on ending the internal armed conflict and finding a path toward national reconciliation between Burma’s Bamar majority and its various ethnic minorities, including through the establishment of a federated state or similar structure of governance that provides for meaningful political participation by all citizens.
 (10)Since 2011, over 98,000 people have been displaced in the states of Kachina and Shan over the escalating violence and instability, resulting in continued massive internal displacement, causing a massive humanitarian crisis, continuing to undermine the trust necessary to achieve a durable, lasting peace, and disproportionately affecting the lives of innocent civilians including the thousands of internally displaced persons forced from their homes.
 (11)According to the United Nations Office for the Coordination of Humanitarian Affairs, around 50 percent of such displaced people are staying in areas beyond the control of the Government of Burma, where access to humanitarian aid is limited.
 (12)In 2015, the nongovernmental organization Global Witness found that the estimated value of official production of jade in 2014 was almost 48 percent of the official gross domestic product of Burma. However, because of corruption and a lack of transparency, the economic gains of Burma are being pocketed by notorious leaders from the military junta, including former dictator Than Shwe and drug lord Wei Hsueh Kang, and vested interests in maintaining such corrupt gains from trading in jade are undermining prospects for resolving the armed conflict in Burma.
 (13)On August 31, 2016, State Counsellor Aung San Suu Kyi and the Government of Burma initiated the Union Peace Conference 21st Century Panglong, where more than 1,400 representatives of various concerned parties attended a peace conference in Naypyitaw in an effort to begin the process of ending Burma’s civil war and discuss options in forming a democratic state of Burma.
 (14)On May 24, 2017, the Government of Burma held a second Panglong Peace Conference, with mixed results.
 (15)On October 31, 2016, the Secretary of State determined that Burma should remain designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act (22 U.S.C. 6442(b)), and that members of the Rohingya community in particular face abuses by the Government of Burma, including those involving torture, unlawful arrest and detention, restricted movement, restrictions on religious practices, discrimination in employment and access to social services.
 (16)Both government- and military-initiated investigations into human rights abuses in Burma involving intercommunal violence or violence between ethnic minorities and Burmese security forces have failed to yield credible results. For example, the February 2017 panels set up by the Burmese military and the Home Affairs Ministry to investigate such misconduct are widely perceived to lack independence and impartiality. The December 2016 commission established by Burma’s President Htin Kyaw to investigate the October 2016 attacks in the state of Rakhine dismissed claims of misconduct by security forces due to insufficient evidence. The 2012 commission that the Government established in the state of Rakhine that year never held anyone accountable.
 (17)In a public address on October 12, 2017, State Counsellor Aung San Suu Kyi laid out the following goals for the state of Rakhine:
 (A)Repatriation of those who have crossed over to Bangladesh. (B)Effective provision of humanitarian assistance.
 (C)Resettlement of displaced populations. (D)Economic development and durable peace.
 (18)According to the Bangladesh Foreign Ministry, more than 600,000 Rohingya have fled to Bangladesh, for fear of loss of livelihoods, shelter, and disproportionate use of force by the military of Burma.
 (19)On October 23, 2017, State Department Spokesperson Heather Nauert said, We express our gravest concern with recent events in Rakhine State and the violent, traumatic abuses Rohingya and other communities have endured. It is imperative that any individuals or entities responsible for atrocities, including non-state actors and vigilantes, be held accountable.
 (20)At a hearing before the House Foreign Affairs Committee on October 10, 2017, the Deputy Assistant Secretary of State for Population, Refugees, and Migration, Mark Sorella, said, We have been providing assistance to the United Nations and other humanitarian partners to help those affected by the Rakhine state violence. The United Nations estimated $434 million is needed. In fiscal year 2017, the United States contributed nearly $104 million in assistance to the displaced populations in Burma for refugees from Burma throughout the region.
 (21)At a hearing before the Senate Foreign Relations Committee on October 24, 2017, the Deputy Assistant Secretary of State for Southeast Asia, Patrick Murphy, testified that current estimates indicate over 600,000 people, mostly ethnic Rohingya, have fled to Bangladesh since the crisis began on August 25, 2017. In addition, Mr. Murphy indicated that refugees continue to cross into Bangladesh, and we continue to receive credible reports of sporadic violence in northern Rakhine State.
 (22)Amnesty International and Human Rights Watch have reported and documented a campaign of violence perpetrated by the security forces of Burma, which have indiscriminately fired on and killed civilians, raped women and girls, and arbitrarily arrested Rohingya men without any cause or charges, which Amnesty International has said may amount to crimes against humanity or ethnic cleansing. Satellite images obtained by Amnesty International reveal that, out of the approximately 470 villages in northern Rakhine State, nearly 300 were partially or completely destroyed by fire since August 25, 2017, most of which were completely or partially populated by Rohingya Muslims.
 (23)Access to the northern state of Rakhine has remained blocked during this crisis, including a prohibition of access for the United Nations and other humanitarian groups. For much of the second half of 2017, hundreds of thousands of vulnerable people in the state of Rakhine who needed humanitarian aid, including the Rohingya, Rakhine, and other peoples and including children with acute malnutrition, were being blocked from receiving such aid, and aid groups expect that levels of malnutrition and even starvation have dramatically increased.
 (24)In response to previous violence between the Burmese military and the Rohingya people in 2016, Aung San Suu Kyi established the Advisory Commission on Rakhine State, headed by former United Nations Secretary-General Kofi Annan, to address tensions in Northern Rakhine. She has since also endorsed the Commission’s recommendations and established a group to move forward with implementation.
 3.Statement of policyIt shall be the policy of the United States that— (1)the United States supports a complete transition to democracy and genuine national reconciliation in Burma;
 (2)the pursuit of a United States strategy of calibrated and principled engagement is essential to support the establishment of a peaceful, prosperous, and democratic Burma that includes respect for the human rights of all its people regardless of ethnicity and religion; and
 (3)the guiding principles of such a strategy should include— (A)supporting meaningful legal and constitutional reforms that remove remaining restrictions on civil and political rights and ensure civilian governance, including reforms to the current constitutional provision reserving 25 percent of parliamentary seats for appointments by the military, which provides the military with veto power over constitutional amendments;
 (B)establishing a fully democratic, pluralistic, and representative political system that includes regularized free and fair elections in which all people of Burma can vote;
 (C)promoting genuine national reconciliation, the conclusion of a credible and sustainable nationwide cease-fire agreement, including political accommodation of ethnic Shan, Kachin, Chin, Karen and other ethnic groups, and constitutional change enabling inclusive permanent peace;
 (D)ensuring accountability for ethnic cleansing, crimes against humanity, and genocide perpetrated against the Rohingya, Kachin, Shan, and other ethnic minorities by the Government and military of Burma, violent extremist groups, and other combatants involved in the conflict;
 (E)strengthening civilian institutions in the government, including support for greater transparency and accountability;
 (F)establishing professional and nonpartisan military, security, and police forces that operate under civilian control;
 (G)empowering local communities, civil society, and independent media; (H)encouraging the Government of Burma to ensure equal access to full citizenship for the Rohingya population in Burma as well as for those displaced in Bangladesh;
 (I)promoting responsible international and regional engagement; (J)strengthening respect for and protection of human rights and religious freedom; and
 (K)addressing and ending the humanitarian and human rights crises and supporting the ability of the displaced Rohingya to voluntarily return to their homes, under internationally approved conditions.
 4.Sense of Congress on rights of returneesIt is the sense of Congress that the Government of Burma, in collaboration with the regional and international community including the United Nations High Commissioner for Refugees, should—
 (1)ensure the dignified, safe, and voluntary return of all those displaced from their homes, especially from Rakhine State, without an unduly high burden of proof; and
 (2)fully implement all of the recommendations of the Advisory Commission on Rakhine State. 5.Sense of Congress with respect to humanitarian assistance and freedom of movement (a)Sense of CongressIt is the sense of Congress that additional significant and sustained funding will be necessary to address the medium and long-term impacts of the crisis in Burma.
 (b)Restoration of humanitarian access and accountability in Rakhine stateCongress calls on the Government of Burma and Burmese security forces to ensure complete and unfettered humanitarian access in the state of Rakhine and to support an independent international fact-finding mission to investigate allegations of ethnic cleansing, crimes against humanity, and genocide.
 (c)Freedom of movement of refugees and internally displaced personsCongress calls on the Government of Bangladesh— (1)to ensure that all refugees have freedom of movement and under no circumstances are subject to unsafe, involuntary, or uninformed repatriation;
 (2)to ensure the dignified, safe, and voluntary return of those displaced from their homes; and (3)to offer to those refugees who do not want to return meaningful means to obtain compensation or restitution.
				6.Multilateral assistance
 (a)In generalExcept as provided under subsection (b), the Secretary of the Treasury shall instruct the United States Executive Director of each international financial institution to use the voice and vote of the United States to support a project in Burma only if the project does not partner with, contract or subcontract with, or otherwise involve or benefit any enterprise owned or directly or indirectly controlled by the military of Burma.
 (b)ExceptionThe Secretary of the Treasury may instruct the United States Executive Director of an international financial institution to approve projects that do not meet the requirements under subsection (a) after the date on which the Secretary of State certifies to the appropriate congressional committees that—
 (1)senior Burmese military officials have— (A)publicly acknowledged their role in committing past human rights abuses;
 (B)cooperated with independent efforts to investigate such abuses; (C)been held accountable for such abuses;
 (D)demonstrated substantial progress in reforming their behavior with respect to the protection of human rights in the conduct of civil-military relations;
 (E)demonstrably and verifiably indicated their support for extending civil and political rights, including citizenship and access to rule of law, to all the people of Burma, including the Rohingya, consistent with international standards; and
 (F)are cooperating with efforts to secure a credible, nationwide cease-fire agreement, political accommodation, and constitutional change; or
 (2)doing so is in the national interest of the United States. 7.Limitation on security assistance and military and security sector cooperation (a)Limitation on military and security sector cooperationExcept as provided under subsection (b), the United States may not supply any security assistance or engage in any military-to-military programs with the armed forces or security forces of Burma, including through training, observation, or participation in regional exercises, until the date on which the Secretary of Defense, in consultation with the Secretary of State, certifies to the appropriate congressional committees that the armed forces of Burma have demonstrated significant progress in abiding by international human rights standards and are undertaking meaningful and significant security sector reform, including transparency and accountability, to prevent future abuses and that each of the following criteria have been met:
 (1)The Burmese armed forces adhere to international humanitarian law and international standards for human rights and pledge to stop future human rights abuses.
 (2)The Burmese armed forces support efforts to carry out meaningful and comprehensive investigations of alleged abuses and are taking steps to hold accountable those members of such armed forces responsible for human rights violations.
 (3)The Government of Burma, including the armed forces, allow immediate and unfettered humanitarian access to communities in areas affected by conflict, including Rohingya communities in the state of Rakhine.
 (4)The Government of Burma, including the armed forces, cooperates with the United Nations High Commissioner for Refugees and organizations affiliated with the United Nations to ensure the protection of displaced persons and the safe and voluntary return of refugees and internally displaced persons.
 (5)The Burmese armed forces cease attacking ethnic minority groups and constructively participate in the conclusion of a credible, nationwide cease-fire agreement, political accommodation, and constitutional change.
 (6)The Government of Burma, including the armed forces, takes steps toward the implementation of the recommendations of the Advisory Commission on Rakhine State and has extended recognition of human rights to all the people of the state of Rakhine, including the Rohingya.
 (7)The Government of Burma is clearly on the path to civilian control over its security forces, including constitutional reforms to relinquish military control of ministries currently under exclusive military control and over 25 percent of the seats in the combined national Parliament.
 (8)All political prisoners in Burma have been released. (b)Exceptions (1)Certain existing authoritiesThe Secretary of Defense may continue to conduct consultations with Burma pursuant to the authorization under section 1253 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (22 U.S.C. 2151 note) after the date on which the Secretary of State certifies to the appropriate congressional committees that—
 (A)attacks by Burmese security forces against minority groups, including the Kachin, Shan, and Rohingya, have ceased;
 (B)full and unfettered access for officials of the United Nations, human rights observers, and members of the press has been restored in conflict areas, including the states of Rakhine, Kachin and Shan;
 (C)the Government of Burma has made a firm commitment to a plan that is consistent with internationally accepted human rights principles for providing security to those refugees and internally displaced persons who wish to return to their homes; and
 (D)Burma has ended its campaign of ethnic cleansing against the Rohingya people and the military and government make a clear commitment to the restoration of rights for ethnic and religious minorities, including the Rohingya.
 (2)HospitalityThe Secretary of State and the United States Agency for International Development may meet related-hospitality requirements with respect to the Union Peace Conference 21st Century Panglong.
 (c)Military reformThe certification required under subsection (a) shall include a written justification in unclassified form that may contain a classified annex describing the Burmese military’s efforts to implement reforms, end impunity for human rights abuses, and increase transparency and accountability.
 (d)Rule of constructionNothing in this Act shall be construed to authorize the Secretary of Defense to provide assistance to the Government of Burma except as provided in this section.
			(e)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense, in concurrence with the Secretary of State, shall submit to the appropriate congressional committees a report, in unclassified form with a classified annex, on the strategy and plans for military-to-military engagement between the United States Armed Forces and the military of Burma.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description and assessment of the Government of Burma’s strategy for security sector reform, if applicable, including plans to end involvement in the illicit trade in jade and other natural resources, reforms to end corruption and illicit drug trafficking, and constitutional reforms to ensure civilian control.
 (B)A list of ongoing military activities conducted by the United States Government with the Government of Burma, and a description of the United States strategy for future military-military engagements between the United States and Burma’s military forces, including the military of Burma, the Burma Police Force, and armed ethnic groups.
 (C)An assessment of the progress of the military of Burma towards developing a framework to implement human right reforms, including—
 (i)cooperation with civilian authorities to investigate and prosecute cases of serious, credible, or gross human rights violations;
 (ii)steps taken to demonstrate respect for and implementation of the laws of war and international human rights law; and
 (iii)a description of the elements of the military-to-military engagement between the United States and Burma that promote such implementation.
 (D)An assessment of progress on the peaceful settlement of armed conflicts between the Government of Burma and ethnic minority groups, including actions taken by the military of Burma to adhere to cease-fire agreements and withdraw forces from conflict zones.
 (E)An assessment of the Burmese’s military recruitment and use of children as soldiers. (F)An assessment of the Burmese’s military’s use of violence against women, sexual violence, or other gender-based violence as a tool of terror, war, or ethnic cleansing.
					8.Trade restrictions
 (a)Reinstatement of import restrictions on jadeite and rubies from burmaSection 3A of the Burmese Freedom and Democracy Act of 2003 (50 U.S.C. 1701 note) is amended by adding at the end the following:
				
 (i)TerminationNotwithstanding section 9, this section shall remain in effect until the date on which the President determines and certifies to the appropriate congressional committees that the Government of Burma has taken substantial measures to reform the gemstone industry in Burma, including measures to require—
 (1)the disclosure of the ultimate beneficial ownership of entities in that industry; and (2)the publication of project revenues, payments, and contract terms relating to that industry.
						.
 (b)Conforming amendmentsSection 3A of the Burmese Freedom and Democracy Act of 2003 (50 U.S.C. 1701), as amended by subsection (a), is further amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking until such time and all that follows through 2008 and inserting beginning on the date that is 15 days after the date of the enactment of the BURMA Act of 2017; and
 (B)in paragraph (3), by striking the date of the enactment of this Act and inserting the date of the enactment of the BURMA Act of 2017; and (2)in subsection (c)(1), by striking until such time and all that follows through 2008 and inserting beginning on the date that is 15 days after the date of the enactment of the BURMA Act of 2017.
 (c)Effective dateThe amendments made by this section shall apply with respect to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.
			9.Visa ban and financial sanctions with respect to military officials responsible for human rights
			 abuses
			(a)List required
 (1)In generalNot later than 30 days after the date of the enactment of this Act and every 180 days thereafter, the President shall submit to the appropriate congressional committees a list of—
 (A)each senior official of the military or security forces of Burma that the President determines has played a direct and substantial role in the commission of human rights abuses in Burma, including any senior-ranking individuals who gave orders to subordinates to engage in the commission of human rights abuses; and
 (B)each senior-ranking individual of such forces who failed to investigate human rights abuses allegedly committed by subordinates under the command of such individual, including human rights abuses committed against the Rohingya minority population.
 (2)InclusionsThe list required by paragraph (1) shall include all of the senior officials of the military and security forces of Burma in charge of each unit that was operational during the so-called clearance operations that began in October 2016 or thereafter.
				(b)Sanctions
 (1)Visa banThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any individual included in the most recent list submitted pursuant to subsection (a)(1).
				(2)List of specially designated nationals and blocked persons
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the President shall— (i)determine whether the individuals specified in subparagraph (B) should be included on the SDN list; and
 (ii)submit to the appropriate congressional committees a report that includes, with respect to any individual specified in subparagraph (B) that the President determines should not be included on the SDN list, the justification for such determination.
 (B)Individuals specifiedThe individuals specified in this subparagraph are— (i)the head of each unit of the military or security forces of Burma that was operational during the so-called clearance operations that began in October 2016 or thereafter, including—
 (I)Senior General Min Aung Hlaing; (II)Major General Maung Maung Soe; and
 (III)Major General Khin Maung Soe; and (ii)any senior official of the military or security forces of Burma for which there are credible allegations that the official has aided, participated, or is otherwise implicated in gross human rights abuses in Burma, including sexual and ethnic- or gender-based violence.
 (C)SDN list definedIn this paragraph, the term SDN list means the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (3)Authority for additional financial sanctionsThe Secretary of the Treasury may prohibit or impose appropriate conditions on the opening or maintaining in the United States of a correspondent account or payable-through account by any financial institution or financial agency that is a United States person, for or on behalf of a foreign financial institution, if the Secretary determines that the account is knowingly used—
 (A)by a foreign financial institution that holds property or an interest in property of any individual included on the most recent list submitted pursuant to subsection (a); or
 (B)to conduct a transaction on behalf of any individual on that list. (4)Rule of constructionNothing in this subsection may be construed to prohibit any contract or other financial transaction by a United States person with a credible nongovernmental humanitarian organization in Burma.
 (c)Removal from listsThe President may remove an individual from a list submitted pursuant to subsection (a), or remove an individual included on the SDN list pursuant to subsection (b)(2) from that list, if the President certifies to the appropriate congressional committees that—
 (1)the individual has— (A)publicly acknowledged the role of the individual in committing past human rights abuses;
 (B)cooperated with independent efforts to investigate such abuses; (C)been held accountable for such abuses; or
 (D)demonstrated substantial progress in reforming the individual’s behavior with respect to the protection of human rights in the conduct of civil-military relations; and
 (2)removing the individual from the list is in the vital national interest of the United States. (d)Penalties (1)In generalAny person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out paragraph (2) or (3) of subsection (b) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (2)Rule of constructionThis subsection shall not be construed to require the President to declare a national emergency under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701).
				(e)Exceptions
 (1)Humanitarian assistanceA requirement to impose sanctions under this section shall not apply with respect to the provision of medicine, medical equipment or supplies, food, or any other form of humanitarian or human rights-related assistance provided to Burma in response to a humanitarian crisis.
 (2)United nations headquarters agreementSubsection (b)(1) shall not apply to the admission of an individual to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, or under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other international obligations of the United States.
 (f)DefinitionsIn this section: (1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
 (2)Financial agency; financial institutionThe terms financial agency and financial institution have the meanings given those terms in section 5312 of title 31, United States Code. (3)United states personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					10.Strategy for promoting economic development
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, the Secretary of the Treasury, and the Administrator of the United States Agency for International Development shall jointly submit to the appropriate congressional committees a strategy to provide United States assistance to support sustainable and broad-based economic development, in accordance with the priorities of the elected civilian Government of Burma to promote broad-based economic development.
 (b)ElementsIn order to support the efforts of the Government of Burma for broad-based economic development, the strategy required by subsection (a) shall include a plan to promote inclusive and responsible economic growth, including through the following initiatives:
 (1)Develop an economic reform road map to diversify control over and access to participation in key industries and sectors.
 (2)Increase transparency disclosure requirements in key sectors to promote responsible investment. Provide technical support to develop and implement policies, and revise existing Burmese policies on public disclosure of beneficial owners of companies in key sectors identified by the Government of Burma, including the identities of those seeking or securing access to Burma’s most valuable resources. Such new requirements should complement disclosures due to be put in place in Burma as a result of its participation in the global Extractives Industry Transparency Initiative.
				11.Report on accountability for ethnic cleansing, crimes against humanity, and genocide in Burma
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on allegations of ethnic cleansing, crimes against humanity, and genocide, and on potential transitional justice mechanisms in Burma.
 (b)ElementsThe reports required under subsection (a) shall include— (1)a description of alleged ethnic cleaning, crimes against humanity, including the crime of apartheid, and genocide perpetrated against the Rohingya ethnic minority in Burma, including—
 (A)incidents that may constitute ethnic cleansing, crimes against humanity, and genocide committed by the Burmese military, and other actors involved in the violence;
 (B)the role of the civilian government in the commission of such activities; (C)incidents that may constitute ethnic cleansing, crimes against humanity, or genocide committed by violent extremist groups or anti-government forces;
 (D)any incidents that may violate the principle of medical neutrality and, to the extent possible, the identities of any individuals who engaged in or organized such incidents; and
 (E)to the extent possible, a description of the conventional and unconventional weapons used for such crimes and the sources of such weapons;
 (2)a description and assessment by the Department of State, the United States Agency for International Development, the Department of Justice, and other appropriate Federal departments and agencies of programs that the United States has already or is planning to undertake to ensure accountability for ethnic cleansing, crimes against humanity, and genocide perpetrated against the Rohingya by the Government, security forces, and military of Burma, violent extremist groups, and other combatants involved in the conflict, including programs to—
 (A)train civilian investigators within and outside of Burma and Bangladesh on how to document, investigate, develop findings of, and identify and locate alleged perpetrators of ethnic cleansing, crimes against humanity, or genocide in Burma;
 (B)promote and prepare for a transitional justice process or processes for the perpetrators of ethnic cleansing, crimes against humanity, and genocide occurring in the state of Rakhine in 2017; and
 (C)document, collect, preserve, and protect evidence of ethnic cleansing, crimes against humanity, and genocide in Burma, including by providing support for Burmese and Bangladeshi, foreign, and international nongovernmental organizations, United Nations Human Rights Council’s investigative team, and other entities engaged in such activities; and
 (3)a detailed study of the feasibility and desirability of potential transitional justice mechanisms for Burma, including a hybrid tribunal, to address ethnic cleansing, crimes against humanity, and genocide perpetrated in Burma, including recommendations on which transitional justice mechanisms the United States should support, why such mechanisms should be supported, and what type of support should be offered.
 (c)Protection of witnesses and evidenceThe Secretary shall take due care to ensure that the identification of witnesses and physical evidence are not publicly disclosed in a manner that might place such persons at risk of harm or encourage the destruction of evidence by the Government of Burma.
			(d)Authorization To provide technical assistance
 (1)In generalThe Secretary of State, in consultation with the Department of Justice and other appropriate Federal departments and agencies, is authorized to provide appropriate assistance to support entities that, with respect to ethnic cleansing, crimes against humanity, and genocide perpetrated by the military, security forces, and Government of Burma, Buddhist militias, and all other armed groups fighting in Rakhine State—
 (A)identify suspected perpetrators of ethnic cleansing, crimes against humanity, and genocide; (B)collect, document, and protect evidence of crimes and preserve the chain of custody for such evidence;
 (C)conduct criminal investigations; and (D)support investigations by third-party states, as appropriate.
 (2)Additional assistanceThe Secretary of State, in consultation with appropriate Federal departments and agencies and the appropriate congressional committees and taking into account any relevant the findings in the report required by section 11, is authorized to provide assistance to support the creation and operation of transitional justice mechanisms, including a potential hybrid tribunal, to prosecute individuals suspected of committing ethnic cleansing, crimes against humanity, or genocide in Burma.
 12.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 